Citation Nr: 0305724	
Decision Date: 03/26/03    Archive Date: 04/03/03

DOCKET NO.  01-03 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for residuals of a 
myocardial infarction.

2.  Entitlement to service connection for residuals of a 
lumbar laminectomy.

3.  Entitlement to service connection for a left knee 
disorder.

4.  Entitlement to service connection for residuals of injury 
to the right middle finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The appellant had verified active duty for training from 
January 1966 to July 1966, as well as additional, largely 
unverified, service in the Reserves.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In correspondence received by the RO in April 2001, the 
appellant requested disability benefits for claimed 
dislocation of the left shoulder during active duty service 
in 1966.  He has raised the issue of entitlement to service 
connection for a left shoulder disorder.  Accordingly, this 
matter is referred to the RO for appropriate action.

A hearing was held at the RO in November 2002 before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is of record.  At the hearing, the appellant made assertions 
indicating that he was seeking compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 based on claimed 
improper treatment rendered by VA.  This issue must be 
developed by the RO for adjudication.


REMAND

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  It is codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In addition, regulations implementing the VCAA 
have been published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326 (2002)).  
 
The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

Rating agencies must fully comply with the requirements of 
VCAA.  The Board has reviewed the claims file and finds that 
the RO has demonstrated very little compliance with VCAA 
requirements.  

At his personal hearing, the appellant testified that he 
suffered a heart attack because VA failed to diagnose or 
treat the impending heart attack despite his complaints of 
chest and arm pain when he visited a VA medical facility 
during 1998.  He also testified that the heart attack 
occurred while he was driving home from a weekend drill.  His 
testimony indicates that he is seeking compensation benefits 
under 38 U.S.C.A. § 1151 for alleged improper treatment by 
VA.  Further, his testimony shows that he is seeking service 
connection for residuals of a myocardial infarction on the 
basis of an injury occurring during inactive duty training.  
In other testimony, the appellant mentioned records, not in 
the claims file, referring to treatment of his back, knee, 
and right middle finger.  

38 C.F.R. § 19.9(a) provides that if further evidence or 
clarification of the evidence or correction of a procedural 
defect is essential for a proper appellate decision, the 
Board may undertake its own development or remand the case to 
the agency of original jurisdiction, specifying the action to 
be undertaken.  The VCAA and the implementing regulations 
were not intended to preclude a remand in all circumstances.  
See 38 C.F.R. § 19.9.  In this case, the RO has not 
undertaken adequate development and the case is not ready for 
appellate consideration at this time.  As such, remand is 
warranted to ensure that all potentially relevant medical 
evidence is obtained and to further ensure that the  is 
afforded due process via the RO's consideration of the merits 
of his claims based on review of a complete and accurate 
record.

In view of the foregoing, the case is remanded to the RO for 
the following:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Appellants 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures, contained in 
sections 3 and 4 of the Act, now codified 
as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107, are fully satisfied.  

2.  Ask the 794th Medical Detachment, 
United States Army Reserve, Ft. Devens, 
Massachusetts, to verify all dates during 
which the appellant had drills for 
inactive duty training in September 1998.  
Also contact the Defense Finance and 
Accounting Service, Cleveland, Ohio, and 
request verification of any dates when 
the appellant had inactive duty training 
in September 1998.  

3.  Ask the appellant to supply names and 
addresses of all private medical 
providers that have treated him for any 
of the disabilities which are the 
subjects of this appeal.  In particular, 
obtain complete records of the 
appellant's treatment by Dr. Peter J. 
Kevorkian since 1987 for disorders of the 
low back and left knee.  As well, obtain 
complete records of the appellant's 
treatment in July 1990 at New England 
Baptist Hospital where he underwent a 
lumbar laminectomy.  Also, obtain 
complete records of the his treatment in 
September 1998 at Norwood Hospital for 
cardiac arrest.  

4.  Ask the appellant to specify whether 
he was awarded workers' compensation 
benefits, to include any following the 
work related back injury referenced in 
the 1990 laminectomy report.  If he 
answers in the affirmative, contact the 
appropriate state agency to obtain a copy 
of the decision awarding benefits and any 
medical records considered in connection 
with that award.  

5.  Obtain a copy of any Social Security 
Administration decision awarding the 
appellant disability benefits, including 
the medical records upon which that 
decision was based. 

6.  Obtain any additional clinical 
records of the appellant's treatment by 
VA from June 1998 to September 1998, with 
particular reference to any additional 
records from the Bedford, Massachusetts, 
VA outpatient facility.  Specifically, 
obtain a copy of the EKG tracing referred 
in the outpatient record dated September 
11, 1998.  Also, obtain any report of the 
appellant's treatment at a VA mental 
health clinic on September 17, 1998.

7.  After obtaining the VA clinical 
records identified above, schedule the 
appellant for a VA cardiology 
examination.  The claims file and copy of 
this remand should be provided to the 
examiner for review prior to the 
examination.  All indicated special 
studies should be performed and clinical 
findings reported in detail.  After 
examining the appellant, the examiner 
should state whether the failure of VA 
personnel to diagnose and treat heart 
disease or an impending myocardial 
infarction proximately due to 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part VA.  A 
complete rationale should be provided for 
the opinions expressed.

8.  Inform the appellant that he must 
submit evidence of a current right middle 
finger disability.  Point out that the 
best evidence to support a claim of 
service connection for a right middle 
finger disability would be medical 
records of that current right middle 
finger disability is attributable to 
military service during July 1998.  

9.  When the development requested above 
has been completed, the case should be 
further reviewed by the RO.  The RO must 
examine the claims folder and ensure that 
the foregoing development action has been 
conducted and completed in full.  If any 
development is incomplete, including if 
an examiner's report does not include the 
opinion requested, appropriate corrective 
action should be taken.  The RO should 
also undertake any other development it 
determines to be required.  Then, the RO 
should readjudicate the issues on appeal.  
If any benefit sought on appeal is not 
granted to the appellant's satisfaction, 
the RO should issue a Supplemental 
Statement of the Case and provide the 
appellant and his representative an 
appropriate opportunity to respond.  In 
addition, the RO should adjudicate the 
claim of entitlement to compensation 
under 38 U.S.C.A. § 1151.  


Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required of the appellant unless he is otherwise 
notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


